Name: Commission Regulation (EEC) No 927/84 of 4 April 1984 abolishing the corrective amount on import of cucumbers originating in Greece into the Community of Nine
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 95/24 5. 4. 84Official Journal of the European Communities COMMISSION REGULATION (EEC) No 927/84 of 4 April 1984 abolishing the corrective amount on import of cucumbers originating in Greece into the Community of Nine Whereas Commission Regulation (EEC) No 762/84 of 23 March 1 984 (3) introduced a corrective amount on import of cucumbers originating in Greece into the Community of Nine ; Whereas Article 7 ( 1 ) of Regulation (EEC) No 10/81 fixed the conditions under which a corrective amount, introduced pursuant to Article 6 ( 1 ) (a) of the said Regulation, is to be abolished ; whereas the said condi ­ tions require abolition of the corrective amount on import of cucumbers originating in Greece into the Community of Nine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, Having regard to Council Regulation (EEC) No 10/81 of 1 January 1981 fixing, in respect of fruit and vegetables, the general rules for implementing the 1979 Act of Accession ('), and in particular Article 9 (2) thereof, Whereas Article 75 of the Act of Accession fixes the conditions under which a compensatory mechanism for imports into the Community of Nine of fruit and vegetables coming from Greece for which an institu ­ tional price is fixed, is to be introduced ; Whereas Council Regulation (EEC) No 10/81 deter ­ mined the general rules for applying the said compen ­ satory mechanism and Commission Regulation (EEC) No 53/81 of 1 January 1981 (2) fixed detailed rules for applying the said compensatory mechanism ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 762/84 is hereby repealed . Article 2 This Regulation shall enter into force on 5 April 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 April 1984. For the Commission Poul DALSAGER Member of the Commission 0 OJ No L 1 , 1 . 1 . 1981 , p . 17 . (2) OJ No L 4, 1 . 1 . 1981 , p . 34 . 0 OJ No L 80, 24 . 3 . 1984, p. 19 .